Title: General Orders, 1 November 1780
From: Washington, George
To: 


                        
                            Head Quarters Totowa Wednesday Novr 1st 1780
                            Parole Rockaway
                            Countersigns Rome Radnor
                            Watchword Remember 
                        
                        For the day Tomorrow
                        Brigadier General Huntington
                        Colonel Vose
                        Lieutenant Colonel Hait
                        Major Wallbridge
                        Brigade Major Smith
                        The Commander in Chief has the Happiness to inform the Army that the Honorable the Congress have been pleased
                            by their Acts of the 3d and 21st of October to pass the following Resolutions He is entirely persuaded that the liberal
                            provision now made will give universal satisfaction and while it evinces the justice and generosity of Congress will prove
                            a new motive to the Zeal and Exertions of the Officers.
                        That such of the sixteen additional regiments as have not been annexed to the line of some particular State
                            and all the seperate light Corps of the army both of Horse and foot (Colonel Hazen’s regiment, Colonel Armands and Major
                            Lee’s corps excepted) and also the German battalion be reduced on the 1st day of January next, that the noncommission
                            officers and Privates in these several corps be incorporated with the Troops of their respective States and that such of
                            them as do not belong to any particular State, be annexed to such corps as the Commander in Chief shall direct.
                        That the regular Army of the United States from and after the 1st day of January next consist of four
                            regiments of mounted and dismounted dragoons or legionary corps—four regiments of Artillery—Forty nine regiments of
                            Infantry exclusive of Colonel Hazen’s regiment—Colonel Armand’s partizan Corps Major Lee’s ditto—one regiment of
                            Artificers.
                        That each regiment or Legionary corps consist of four troops of mounted dragoons and two of dismounted
                            dragoons—each consisting of sixty privates with the same number of commission’d and non commission’d officers as at
                            present.
                        That the partizan corp, commanded by Colonel Armand and Major Lee shall consist of three troops of mounted
                            and three of dismounted dragoons of fifty each to be officer’d by the Commander in Chief by the Approbation of Congress
                            and that the Commander in Chief be authorized to direct a mode for completing, recruiting and supplying the said Corps.
                        That each regiment of Artillery consist of Ten companies, and that each company consist of Sixty five non
                            commissioned officers and Matrosses with the same number of Commission’d officers as at present.
                        That each regiment of Infantry requested from the several States shall consist of 
                        1 Colonel
                        1 Lieutenant Colonel, and
                        1 Major, where the full Colonels are continued or
                        1 Lieutenant Colonel commandant, and
                        2 Majors, where the full Colonels are not continued
                        9 Captains
                         22 Subalterns
                        1 Surgeon
                        1 Surgeons Mate
                        1 Serjeant Major
                        1 Quarter master serjeant
                         45 Serjeants
                        1 Drum Major
                        1 Fife Major
                        10 Drums
                        10 Fifes
                        612 Rank and File
                        That there be one Captain and two Subalterns to each company and that the four supernumerary Subalterns
                            shall each have the rank of Lieutenant one of which is to reside in the State to which he belongs to inlist and forward
                            recruits one drum and fife to attend the recruiting officer—the other three supernumerary officers to do the duty of Pay
                            master Quarter master and adjutant in their respective regiments.
                        And that the regiment of Artificers consist of eight companies and each company of Sixty noncommission’d
                            officers and privates.
                        That the whole of the Troops be inlisted during the War and join their respective corps by the 1st day of
                            January next.
                        That the several States furnish the following Quotas vizt
                        
                            
                                 
                                New Hampshire
                                 
                                2
                                 
                                Regiments of infantry
                            
                            
                                
                                Massachusetts bay
                                
                                10
                                
                                regiments of infantry, and
                            
                            
                                
                                
                                
                                1
                                
                                 of artillery
                            
                            
                                
                                Rhode Island
                                
                                1
                                
                                regiment of infantry
                            
                            
                                
                                Connecticut
                                
                                5
                                
                                regiments of infantry and
                            
                            
                                
                                
                                
                                1
                                
                                 of Cavalry
                            
                            
                                
                                New York
                                
                                2
                                
                                regiments of infantry and
                            
                            
                                
                                
                                
                                1
                                
                                 of artillery
                            
                            
                                
                                New Jersey
                                
                                2
                                
                                regiments of Infantry
                            
                            
                                
                                Pennsylvania
                                
                                6
                                
                                regiments of infantry
                            
                            
                                
                                
                                
                                1
                                
                                 of artillery
                            
                            
                                
                                
                                
                                1
                                
                                 of cavalry and
                            
                            
                                
                                
                                
                                1
                                
                                 of artificers
                            
                            
                                
                                Delaware
                                
                                1
                                
                                regiment of infantry
                            
                            
                                
                                Maryland
                                
                                5
                                
                                regiments of infantry
                            
                            
                                
                                Virginia
                                
                                8
                                
                                regiments of infantry
                            
                            
                                
                                
                                
                                1 
                                
                                 of artillery
                            
                            
                                
                                
                                
                                2 
                                
                                 of Cavalry
                            
                            
                                
                                North Carolina
                                
                                4 
                                
                                regiments of infantry
                            
                            
                                
                                South Carolina
                                
                                2
                                
                                regiments of infantry
                            
                            
                                
                                Georgia
                                
                                1
                                
                                regiment of infantry
                            
                        
                        That the regiments of Cavalry and Artillery and of Artificers as they now stand be considered as belonging to
                            the States respectively to which they are or may be assigned which State shall complete them to the full complement
                            supply them with necessaries and in every respect treat them as if originally raised therein, and that such other States
                            as now have noncommissioned officers or privates in any of the regiments aforesaid be credited in their quota’s for such
                            men according to their numbers from time to time; For which purpose the Commander in Chief is hereby directed to specify
                            such noncommissioned officers and Privates, and the States to which they formerly belonged in the Returns which He shall
                            make to the States and in his Annual Return to Congress.
                        That the regiment commanded by Colonel Moses Hazen be continued on its present Establishment and that all
                            noncommission’d officers and privates being foreigners belonging to any of the reduced regiments and Corps be incorporated
                            therewith and all Volunteers from foreign States who are now in the service or may hereafter join the American Army be
                            annexed to the said regiment.
                        That the Commander in Chief, and commanding officer in the southern department direct the officers of each
                            state to meet and agree upon the officers, for the regiments to be raised by their respective States, from those who
                            incline to continue in service; and where it cannot be done by agreement to be determined by seniority—and make return of
                            those who are to remain, which is to be transmitted to Congress together with the Names of the Officers reduced—who are to
                            be allowed Half-Pay for Life.
                        That the officers who shall continue in service to the end of the War shall be entitled to Half pay during
                            life to commence from the time of their reduction.
                        That the officers at Camp be empowered and directed to use every prudent measure and improve every favorable
                            opportunity to inlist for the continuance of the War such of the men belonging to their respective states as are not
                            engaged for that period.
                        That two Dollars be granted to the recruiting officer for every able bodied soldier he shall inlist for the
                            War, who shall join the Army, and that a sum not exceeding fifty dollars be allowed to every such recruit.
                        That the clothing be furnished and regularly served out to the troops as it becomes due; and that a full
                            compensation be made for any arrearages of clothing.
                        The General directs that the officers of the several lines will meet accordingly and agree upon an
                            Arrangement as speedily as may be, of the officers who remain in Service and of those who retire, reporting the same to
                            Head Quarters. It is of course to be understood that none can retire with the benefit of the Provision here made except
                            such a number as exceeds that which is required in the Establishment of the Regiments.
                        The General officers of the respective Lines will be pleased to assist in these arrangements.
                    